Citation Nr: 9918794	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-37 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from November 1974 to February 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

Initially, the Board notes, upon further review of the record 
and the procedural development contained therein, that the 
issue currently before the Board for consideration is as 
framed on the title page of this decision and not whether new 
and material evidence has been presented to reopen a prior 
final denial of entitlement to service connection for a 
psychiatric disorder.  Here, reading the January and June 
1995 statements from the veteran, the Board finds that the 
veteran indicated his intention to appeal the RO's initial 
denial of service connection in a December 1994 rating 
decision.  Admittedly, the veteran did not utilize either 
language or VA forms generally accepted by VA as a notice of 
disagreement and as a substantive appeal, but as just stated, 
reading the veteran's statements in chronological order, 
within the context of procedural development undertaken by 
the RO, the Board concludes that the veteran has pursued the 
issue of entitlement to service connection for a psychiatric 
disorder, currently to include bipolar disorder, since May 
1994, when the RO received his VA Form 21-526 (Veteran's 
Application for Compensation or Pension).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  Competent clinical evidence has been presented showing 
that the veteran currently has a psychosis, not a personality 
disorder, and that this psychosis is related to service.


CONCLUSION OF LAW

The veteran's psychiatric disorder, claimed as bipolar 
disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  
Personality disorders are not considered diseases or injuries 
within this applicable legislation, however.  38 C.F.R. 
§ 3.303(c) (1998).  Psychoses, though, can be service 
connected and are subject to presumptive service connection, 
should they manifest themselves to a compensable degree 
within one year after separation from service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  Further, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service personnel records (including service 
medical records), VA treatment records (dated from October 
1994 to July 1996), April 1996 correspondence from one of the 
veteran's treating psychiatrists (the Director of the General 
Psychiatry Program, Houston VA Medical Center), lay 
statements from the veteran's parents, a March 1997 VA 
psychiatric examination conducted by a board of two 
psychiatrists (requested by the RO in connection with the 
veteran's claim), and testimony given at the veteran's 
hearing before a Member of the Board (conducted in May 1999).

The veteran's service records indicate that in February 1976, 
the veteran was recommended for evaluation of what was 
provisionally diagnosed as personality disorders.  It was 
noted that the veteran was depressed because of the way he 
was being treated in the Navy.  It was also noted that the 
veteran showed some tendencies toward paranoia and that he 
also felt at times in destructive moods.  Subsequent to 
evaluation, it was noted that the veteran wished to be 
evaluated for separation.  Pursuant to psychiatric evaluation 
at Wilford Hall USAF Medical Center, Lackland Air Force Base, 
Texas, the veteran was administratively separated from 
service in February 1977.  It was stated in the separation 
documents that the veteran had a passive-aggressive 
personality, chronic and moderate, as manifested by pouting, 
purposeful inefficiency, great difficulty dealing with 
authority figures, and an inability to adjust to military 
life.  It was also stated that the veteran did not have a 
psychiatric disease or condition.

The VA treatment records (dated from October 1994 to 
September 1996) document three periods of in-patient 
treatment (from October to December 1994, in June 1995, and 
in September 1996) for both bipolar disorder and depression.  
Upon discharge, the veteran was scheduled for counseling with 
a private psychiatrist and for participation in the Bipolar 
Group.  Review of these records, as well as outpatient 
records, indicates that a Dr. I. C. followed the veteran's 
treatment.  

Correspondence from this Dr. I. C., Director, General 
Psychiatry Program, (dated in April 1996) indicates that the 
veteran had been under his care since October 1994, when the 
veteran was initially admitted into the psychiatry service at 
the Houston VA Medical Center.  The doctor stated that the 
veteran had continued to receive care under his service in 
the General Psychiatry Clinic as an outpatient.  He also 
stated that it had been the clinic's conclusion that the 
veteran had suffered from Bipolar II Disorder since he had 
been in service and that the veteran had been misdiagnosed as 
a paranoid passive-aggressive personality disorder.  Further, 
while they clearly saw these characteristics in the veteran, 
they felt sure that the primary diagnosis was Bipolar II 
Disorder.  The doctor stated that it was not uncommon to 
misdiagnose problems like this in the early part of this type 
of illness.  However, the doctor believed that the veteran's 
history clearly demonstrated that the veteran was suffering 
from Bipolar II Disorder.

Lay statements from the veteran's parents reveal the parents' 
belief that their son had no mental problems before entering 
the Navy.  The veteran's parents also believed that their son 
had been misdiagnosed while in service and that the Navy had 
shunned its responsibility in taking care of the veteran's 
mental health.  The Navy had wanted to rid itself of the 
veteran, as he had been a problem.

The March 1997 VA psychiatric examination conducted by a 
board of two psychiatrists indicates that the psychiatrists 
reviewed the veteran's claims file and various treatment 
records concerning the veteran, that they interviewed a 
social worker and a staff psychologist involved with the 
veteran's treatment, and that they met with the veteran once, 
in February 1997.  Upon examination of both the veteran and 
the evidence before them, the psychiatrists concluded that 
the extent and etiology of the veteran's bipolar disorder was 
not firmly established scientifically. They stated that they 
were not able to establish the extent of the veteran's 
bipolar disorder.  Little could be elicited to conclude that 
the veteran's behavior was due to bipolar disorder.  They 
believed that the veteran demonstrated the required 
diagnostic features of a personality disorder, not otherwise 
specified, with antisocial features.  They believed that the 
personality disorder diagnosis was separate and distinct from 
a diagnosis of bipolar disorder and that the two diagnoses 
were unrelated.  In summary, it was noted that the board 
found the veteran to have a diagnosable personality disorder, 
not otherwise specified, with antisocial features.  It was 
also noted that the veteran had a history of polysubstance 
dependence, as well as having been diagnosed with both 
cyclothymic disorder and bipolar disorder.  From their 
interview, the psychiatrists found evidence of the 
persistence of the personality disorder, but they were unable 
to confirm or rule out the bipolar disorder.  It was stated 
that the above three categories of diagnoses were separate 
and distinct.

At his hearing before a Member of the Board (conducted in May 
1999), the veteran testified that he had been doing fine and 
had had no mental problems before his time in the Navy.  
(Transcript (T.) at 4).  A former employer of the veteran 
testified that he had had no problems with the veteran when 
he had worked for him before going into the Navy.  (T. at 6).  
However, when the veteran returned, he started having 
problems.  Id.  The former employer stated that he could see 
a marked difference in the veteran.  Id.  He convinced the 
veteran that he had some type of medical problem and that he 
needed attention.  Id.  The veteran stated that he had had no 
problems in boot camp.  (T. at 8).  When he was in 
electronics technician school, though, it was kind of like 
being manic; the veteran would just "eat up" the knowledge 
of the machines and could do anything, and then his brain 
would "shut off."  (T. at 9).  The veteran testified that 
he felt frustrated.  (T. at 10).  He also stated that it got 
to the point where he would rather have been dead than have 
been on ship.  (T. at 12).

III.  Analysis

Upon review of the pertinent evidence of record, the Board 
finds competent medical evidence of a current disability 
(bipolar disorder), evidence of in-service incurrence, and 
competent medical evidence of a causal relationship between 
the veteran's bipolar disorder and his service.  As such, the 
Board finds that the veteran has submitted a well grounded 
claim of entitlement to service connection for a psychiatric 
disorder, claimed as bipolar disorder.  See Caluza v. Brown, 
supra.  Accordingly then, the Board must focus its discussion 
on the conflicting clinical evidence of record as to whether 
the veteran has a personality disorder (for which service 
connection cannot be established) or a psychosis.  In this 
respect, for the reasons stated below, the Board concludes 
that there is an approximate balance of positive and negative 
evidence.  As such, the benefit of the doubt is given to the 
veteran.  38 U.S.C.A. § 5107(b).  The veteran's claim is 
granted.

Specifically, the Board finds the clinical opinion expressed 
by Dr. I. C., (in his April 1996 correspondence) persuasive 
in this instance.  Here, the record shows that he followed 
the veteran's treatment from his initial admission in October 
1994 to, at least, April 1996.  The veteran was, at that time 
of initial admission, diagnosed with both depression and 
bipolar disorder, two diagnoses which remained unquestioned 
and unchanged throughout all of the veteran's documented 
treatment at the Houston VA Medical Center General Psychiatry 
Clinic.  Further, the doctor stated that it had been the 
clinic's conclusion that the veteran had been suffering with 
Bipolar II Disorder since service and that he had been 
misdiagnosed as a paranoid passive-aggressive personality 
disorder.  Additionally, while the doctor also stated that 
they saw passive-aggressive characteristics in the veteran's 
personality, they felt sure that the primary diagnosis was 
Bipolar II Disorder.  The doctor also noted that it was not 
uncommon to misdiagnose problems like this in the early 
stages of this type of illness.  The doctor believed that the 
veteran's history clearly demonstrated that the veteran was 
suffering from Bipolar II Disorder.

In contrast, the Board finds the opinion expressed in the 
veteran's service medical records as to the veteran's 
passive-aggressive personality disorder to be of little 
probative value.  Here, the veteran had expressed his desire 
to be evaluated for separation, as he was depressed at the 
way he had been treated in the Navy, and the Navy simply 
complied with the veteran's request.  Further, as discussed 
above, Dr. I.C., stated that it was not uncommon to 
misdiagnose this type of illness in its early stages.

As for the March 1997 VA examination conducted by a board of 
two psychiatrists, the Board finds the psychiatrists' 
evaluation somewhat flawed and their conclusions somewhat 
vague.  Specifically, the Board cannot but wonder why the 
psychiatrists failed to discuss this case with Dr. I. C., the 
Director of the General Psychiatry Program, choosing instead 
to speak with a social worker and staff psychologist familiar 
with the veteran's treatment.  Clearly, Dr. I. C. had 
followed the veteran's treatment from the first day, for 
approximately two years.  There is no indication of the 
length or duration of either the social worker's or the staff 
psychologist's contact with the veteran.  Also, as to length 
and duration of contact with the veteran, the Board notes 
that the two psychiatrists met only once with the veteran in 
this evaluation process.  Further, as to the psychiatrists' 
stated conclusions, the Board is struck by the psychiatrists' 
inability to either confirm or rule out a diagnosis of 
bipolar disorder.  If they could come to no concrete opinion 
as to this disorder after one interview with the veteran, the 
Board must question how they were able to reach such an 
assured conclusion as to the veteran's passive-aggressive 
personality disorder.  Moreover, the Board notes that the two 
psychiatrists specifically stated that each disorder was 
separate and distinct.  As such, the Board draws the logical 
conclusion that while the veteran may indeed have a passive-
aggressive personality disorder, he could also have bipolar 
disorder.  Nothing in this evaluation then directly or 
completely rebuts the opinions expressed by Dr. I. C.

In light of the above, the Board finds that the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, claimed as bipolar disorder, is allowed.


ORDER

Service connection for a psychiatric disorder, claimed as 
bipolar disorder, is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

